Citation Nr: 0533006	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for vascular dementia 
(claimed as post-traumatic stress disorder (PTSD)). 

2.  Entitlement to service connection for skin cancer of the 
left ear. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for neuropathy of the 
toes (claimed as stiffness of the toes). 

5.  Entitlement to service connection for hypertensive 
vascular disease. 

6.  Entitlement to service connection for degenerative 
changes of the lumbar spine. 

7.  Entitlement to service connection for degenerative joint 
disease of the left foot with tarsal tunnel syndrome (claimed 
as cold injuries). 

8.  Entitlement to service connection for tarsal tunnel 
syndrome of the right lower extremity (claimed as cold 
injuries). 

9.  Entitlement to service connection for residuals of a cold 
injury of the left ear, other than skin cancer. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Patricia and Floyd Woolridge


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, wherein the RO denied the 
claims on appeal.  The veteran filed notice of disagreements 
with respect to both rating actions in July and October 2003, 
respectively.  The RO issued statement of the case on all 
issues in March and April 2004.  The veteran's substantive 
appeal was received by the RO in May 2004.

The Board notes that while service connection for 
degenerative changes of the lumbar spine and degenerative 
joint disease, left foot, with bilateral tarsal tunnel 
syndrome (claimed as left foot condition, cold injury 
residuals, both feet) were initially denied (as not well 
grounded) in an unappealed July 1998 rating decision, the RO 
re-adjudicated the claims on a de novo basis in April and 
September 2003 rating actions pursuant to Section 7(b) of the 
Veterans Claims Assistance Act.  The veteran has perfected 
his appeal with respect to denial of the aforementioned 
claims.  See VAOPGCPREC 3-2001.  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona.  A copy of 
the hearing transcript has been associated with the claims 
files.  While the veteran submitted evidence in support of 
his claims during the August 2005 hearing, he included a 
waiver statement which would permit the Board to initially 
review this new evidence.  Thus, a remand to the RO for this 
purpose is not required.  See 38 C.F.R. § 20.1304 (2005). 

By a November 7, 2005 ruling, the undersigned Veterans Law 
Judge granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The veteran has PTSD due to traumatic events during 
active service in Korea.

2.  Any currently shown hypertensive vascular disease, 
diabetes mellitus, neuropathy of the toes (claimed as stiff 
toes) degenerative changes of the lumbar spine, skin cancer 
of the left ear, degenerative changes of the left foot with 
tarsal tunnel syndrome and tarsal tunnel syndrome of the 
right lower extremity are not attributable to the veteran's 
military service in Korea. 

3.  The competent and probative medical evidence establishes 
that cold injury of the left ear (other than cancer of the 
left ear) was not objectively confirmed in active duty nor 
demonstrated, currently.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.124a (2005).

2.  Skin cancer of the left ear was not incurred in or 
aggravated by military service; and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2005).

3.  Neuropathy of the toes (claimed as stiff toes) was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2005).

4.  Hypertensive vascular disease was not incurred in or 
aggravated by military service; and may not be presumed to 
have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5103, 
5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2005).

5.  Diabetes mellitus was not incurred in or aggravated by 
military service; and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(d), 3.307, 3.309 (2005).

6.  Degenerative changes of the low back were not incurred in 
or aggravated by military service; and may not be presumed to 
have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5103, 
5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2005).

7.  Degenerative joint disease of the left foot with tarsal 
tunnel sydrome (claimed as cold injuries) was not incurred in 
or aggravated by military service; and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2005).

8.  Tarsal tunnel syndrome of the right lower extremity was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d) (2005).

9.  Cold injuries of the left ear, other than cancer of the 
left ear were not incurred in or aggravated by military 
service; and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103a, 5107 
(West 2002);
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in March 
2003 and March 2004.  In particular, the March 2003 letter 
informed the veteran that to substantiate his service 
connection claims he must demonstrate that he has a current 
disability that is related to service.  In the March 2004 
letters, the RO instructed the veteran that the evidence 
included a statement from a doctor, private or VA.  The 
letters advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including 
service/personnel medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  The veteran was told that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  Thus, the RO has satisfied the requirement to 
notify the claimant of which portion of the information and 
evidence, if any, was to be provided by the claimant and 
which portion, if any, would be obtained by VA on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the March 2004 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
appellant's claims in April and September 2003, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled" in March 2003.  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA. 

Regarding VA's duty to assist, service medical and personnel 
records, extensive post-service VA treatment and examination 
reports, numerous statements and photographs, submitted from 
the veteran, and hearing testimony of the appellant, his 
daughter and son-in-law are of record.  Taken together, the 
Board is persuaded that there is no reasonable possibility 
that further development would unearth any additional 
evidence helpful to the veteran.  This is especially so given 
that the veteran testified in support of his claims before 
the undersigned Veterans Law Judge at the RO in Phoenix, 
Arizona in August 2005.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

Also, certain chronic diseases, including arthritis, 
malignant tumors, cardiovascular disease, and diabetes 
mellitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability, service 
connection may not be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The United States Court of 
Appeals for Veterans Claims has held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

The provisions of 38 C.F.R. § 3.304(f) (2005) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, in cases where a "combat" veteran claims service 
connection for injuries or disease incurred or aggravated in 
combat, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are to be applied. In 
pertinent part, 38 C.F.R. § 3.304(d) provides:  Satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 38 C.F.R. § 
3.304.  First, the Appeals Court noted, [I]t must be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease." . . . As the second step, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service." 
. . . [I]f these two inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's evidence as "sufficient 
proof of service connection," even if no official record of 
such incurrence exists.  Dambach v. Gober, 223 F.3d 1376, 
1380 (Fed. Cir. 2000), citing Collette v. Brown, 82 F.3d 389, 
392-93 (Fed. Cir. 1996).  This section considerably lightens 
the burden of a combat veteran who seeks benefits for disease 
or injury which he alleges were incurred in combat in 
service.  Collette at 392. The third step requires the Board 
to consider whether there is clear and convincing proof that 
would rebut the presumption of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Collette at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).   





III.  Analysis

The veteran contends, in essence, that primarily all of the 
disabilities on appeal, with the exception of his low back 
disability, are the result of cold injuries that he sustained 
while stationed near the Chosen Reservoir during the Korean 
War (Transcript (T.) at page (pg.) 7).  He maintains that his 
low back disability is the result of a truck accident in 
August 1941. 

A.  PTSD

The veteran's DD Form 214, Report of Separation from Service, 
reflects that the veteran was awarded the Combat Infantryman 
Badge in connection with combat operations against the enemy 
in Korea.  The citation indicates that the veteran 
experienced extremely adverse conditions and difficulties 
associated with a combat environment.  The Board accepts this 
as evidence of an in service stressor.  
See 38 C.F.R. § 3.304(f) (2005).
 
Upon examination by VA in March 2003, the examiner noted that 
he did not have the veteran's claims file for review prior to 
the examination.  After a mental status evaluation of the 
veteran, the examiner entered a diagnosis of vascular 
dementia.  However, during an evaluation by the veteran's 
treating psychologist, A. B. H. II, Ph. D, he was found to 
have demonstrated signs of "Combat PTSD."  Dr. H. indicated 
that the veteran had developed a major mental health disorder 
shortly after returning from the war zone.  In addition, an 
August 2005 report, submitted by J. B. P., Ph. D, reflects 
that the veteran had meet all the criteria for PTSD as result 
of traumatic events witnessed during his combat service in 
Korea.  Dr. P. noted that many of the intrusive symptoms 
experienced by the veteran related to his combat events 
(i.e., severe emotional numbing and detachment, fear, horror, 
guilt, disgust and nightmares).  In light of the recent 
private medical diagnoses of PTSD and the veteran's service 
records showing that he served in a combat environment in 
Korea, the Board finds that the evidence supports the claim 
of entitlement to service connection for PTSD.


B.  Skin cancer of the left ear, diabetes mellitus, 
neuropathy of the toes (claimed as stiff toes), degenerative 
changes of the lumbar spine, degenerative joint disease of 
the left foot with tarsal tunnel syndrome, and tarsal tunnel 
syndrome of the right lower extremity

Overall, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
skin cancer of the left ear, diabetes mellitus, neuropathy of 
the toes (claimed as stiff toes), degenerative changes of the 
lumbar spine, degenerative joint disease of the left foot 
with tarsal tunnel syndrome, and tarsal tunnel syndrome of 
the right lower extremity.  In reaching the foregoing 
conclusion, the Board has considered for application 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), which provides 
for proof of a claim by satisfactory lay, or other evidence, 
for combat veterans, under certain conditions.  See Collette, 
supra.  In this case, while the veteran is competent to 
testify that he was exposed to extreme cold temperatures 
during his active service in the Chosen Reservoir in Korea, 
there is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that the aforementioned 
disabilities were incurred during or as a result of such 
exposure during the appellant's combat service in Korea.  

Here, the service medical records are negative for complaints 
(e.g., relevant symptoms), diagnosis, or treatment of skin 
cancer of the left ear, hypertensive vascular disease, 
diabetes mellitus, neuropathy of the toes (claimed as stiff 
toes), degenerative changes of the lumbar spine, degenerative 
joint disease of the left foot with tarsal tunnel syndrome, 
and tarsal tunnel syndrome of the right lower extremity.  
Indeed, an October 1952 separation examination report 
reflects that all of the veteran's systems, with the 
exception of his ears (veteran was found to have had 
ceruminosis in the left ear) were found to have been 
"normal."  
With regards to the veteran's claims, a longitudinal review 
of the VA and private post-service medical evidence of 
record, dating from 1983 to 2005, reflects that the first 
evidence of any hypertension/hypertensive cardiovascular 
disease and degenerative changes of the lumbar spine and left 
foot was in the early 1980's and March 1998, respectively 
(see October 1981 treatment report of M. C. F., M.D. and 
March 1998 VA x-ray reports of the low back and left foot).  

With regards to the veteran's skin cancer of the left ear, a 
March 2002 VA outpatient report reflects that the veteran had 
a nodule on his left ear lobe ulcerated and surgically 
removed (see VA outpatient report, dated in March 2002).  
Concerning the veteran's neuropathy of the toes (claimed as 
stiffness of the feet), a July 1998 VA vascular lab 
consultation report of the feet was negative for evidence of 
occlusive vascular disease or Raynaud's phenomenon.  Upon 
examination by VA in March 2003, the examiner noted that he 
had reviewed the entire claims file.  An examination of the 
feet revealed 2+ edema and diminished pulses, bilaterally.  
Sensation to temperature, touch and vibration were all 
inconsistent and diminished below the ankle, bilaterally.  

The March 2003 VA examiner entered impressions of skin 
cancer, more likely related to sun than cold exposure, 
neuropathy of both feet, symptoms dating from the 1950's, and 
diabetes, with onset six months previously.  The examiner 
concluded that while the exact etiology of the veteran's 
neuropathy of the feet was complex, it was not specifically 
linked to his in-service cold exposure.  In bolstering his 
opinion, the VA examiner pointed out that a July 1998 VA 
vascular lab consultation report was negative for any 
evidence of occlusive disease or Raynaud's phenomenon and 
that service medical records did not indicate any injury or 
abnormality.  Concerning the veteran's diabetes mellitus, the 
March 2003 VA examiner determined that it had its onset six 
months previously.  

Finally, upon examination by VA in August 2003, the examiner 
concluded, after an extensive review of the claims file, to 
include the July 1998 VA vascular lab consultation report, 
service medical records and a contemporaneous duplex scan of 
the lower extremities, which revealed normal bilateral ankle 
brachial indexes, that the veteran's degenerative joint 
disease of the left toe with tarsal tunnel syndrome and 
tarsal tunnel syndrome of the right lower extremity were 
etiologically related to the appellant's age, obesity, 
sedentary lifestyle and diabetes (a disability for which 
service connection has not been established).  

In this case, in the absence a showing of a nexus between any 
currently present skin cancer of the left ear, hypertensive 
vascular disease, diabetes mellitus, degenerative changes of 
the lumbar spine, degenerative joint disease of the left foot 
with tarsal tunnel syndrome and tarsal tunnel syndrome of the 
right lower extremity and the appellant's exposure to cold 
temperatures during his Korean service, there can be no basis 
for granting these claims.  38 U.S.C.A. §§ 1110, 3.304(d).  
For the reasons set out above, the Board concludes that the 
preponderance of the evidence is against these claims.  In 
addition, since no malignant tumor of the ear, hypertensive 
vascular disease, diabetes mellitus or arthritis of the low 
back or left foot was clinically demonstrated within one year 
of the appellant's release from active duty in October 1952, 
these disabilities may not be presumed to have been incurred 
in service.  38 C.F.R. §§ 3.307, 3.309.

C.  Cold Injury of the Left Ear, other than cancer of the 
left ear

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for cold injury of the left 
ear (other than cancer of the left ear).  In reaching the 
foregoing conclusion, there is no diagnosis, or treatment of 
a cold injury to the left ear during or after service.  In 
this regard while an October 1952 service separation 
examination report reflects that the veteran had ceruminosis 
of the left ear, there were no clinical findings or 
subjective complaints of a cold injury to the left ear.  
Furthermore, upon evaluation by VA in August 2003, the 
examiner concluded, after an entire review of the claims file 
and an examination of the veteran, that there was no clinical 
evidence of a cold injury to the left ear.  In view of the 
post-service medical evidence demonstrating that the veteran 
has no current cold injury of the left ear (other than skin 
cancer), this claim must be denied. 

IV.  Conclusion

While the veteran believes he currently has the disabilities 
on appeal as a result of his military service in Korea, to 
include exposure to the cold while serving near the Chosen 
Reservoir, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claims on appeal, with the exception of 
service connection for PTSD, must be denied.

Since the preponderance of the evidence is against the claims 
for service connection for skin cancer of the left ear, 
neuropathy of the toes (claimed as stiff toes), diabetes 
mellitus, degenerative changes of the lumbar spine, 
degenerative joint disease of the left foot with tarsal 
tunnel syndrome, tarsal tunnel syndrome of the right lower 
extremity and cold injury of the left ear (other than skin 
cancer), the benefit-of-the-doubt doctrine does not apply.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for skin cancer of the left 
ear, neuropathy of the toes (claimed as stiff toes), diabetes 
mellitus, degenerative changes of the lumbar spine, 
degenerative joint disease of the left foot with tarsal 
tunnel syndrome, tarsal tunnel syndrome of the right lower 
extremity, and cold injury of the left ear (other than skin 
cancer) is denied. 



____________________________________________
DEBOARAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


